Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2020

                                      No. 04-19-00534-CV

                                  EP ENERGY COMPANY,
                                        Appellant

                                                v.

  STOREY MINERALS, LTD, Maltsberger/Storey Ranch, LLC, and Rene Barrientos, Ltd.,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-05-00083-CVL
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER

        Appellees/cross-appellants have filed a motion for extension of time in which to file their
brief. The motion is GRANTED. Appellees’/cross-appellants’ brief is due on or before October
26, 2020.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court